                                                             Case 2:20-cv-06521 Document 1 Filed 07/22/20 Page 1 of 11 Page ID #:1




                                                         1 BUCKLEY LLP
                                                           FREDRICK S. LEVIN (State Bar No. 187603)
                                                         2 flevin@buckleyfirm.com
                                                           GEOFFREY L. WARNER (State Bar No. 305647)
                                                         3 gwarner@buckleyfirm.com
                                                           100 Wilshire Boulevard, Suite 1000
                                                         4 Santa Monica, California 90401
                                                           Telephone: (310) 424-3900
                                                         5 Facsimile: (310) 424-3960
                                                         6 Attorneys for Defendant PNC Financial
                                                           Services Group, Inc.
                                                         7
                                                         8
                                                         9                       UNITED STATES DISTRICT COURT
                                                        10         CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
                                                        11
              TEL (310) 424-3900 • FAX (310) 424-3960
               100 WILSHIRE BOULEVARD, SUITE 1000
                 SANTA MONICA, CALIFORNIA 90401




                                                        12 GUADALUPE ALVARENGA                       Case No.
                                                           CORONA, individually and on behalf
BUCKLEY LLP




                                                        13 of a class of other similarly situated
                                                           individuals,
                                                        14                                           NOTICE OF REMOVAL
                                                                         Plaintiff,
                                                        15
                                                                  v.
                                                        16
                                                           THE PNC FINANCIAL SERVICES
                                                        17 GROUP, INC., a Pennsylvania
                                                           corporation; AND DOES 1-100,
                                                        18
                                                                         Defendants.
                                                        19
                                                        20
                                                        21
                                                        22
                                                        23
                                                        24
                                                        25
                                                        26
                                                        27
                                                        28

                                                                                            NOTICE OF REMOVAL
                                                             Case 2:20-cv-06521 Document 1 Filed 07/22/20 Page 2 of 11 Page ID #:2




                                                         1         Pursuant to the Class Action Fairness Act, 28 U.S.C. § 1332(d) (“CAFA”)
                                                         2 and 28 U.S.C. §§ 1331, 1332, 1446 and 1453, Defendant PNC Financial Services
                                                         3 Group, Inc. (“PNC Financial”) hereby files this Notice of Removal, removing the
                                                         4 action styled Guadalupe Alvarenga Corona, individually and on behalf of a class of
                                                         5 other similarly situated individuals v. The PNC Financial Services Group, Inc., et
                                                         6 al., Case No. 20STCV24007 (the “State Court Action”) to the United States District
                                                         7 Court for the Central District of California, Western Division (the “Court”).
                                                         8         In support of its Notice of Removal and as grounds for removal, PNC
                                                         9 Financial states as follows:
                                                        10 I.      BACKGROUND
                                                        11         1.    On June 22, 2020, Plaintiff Guadalupe Alvarenga Corona (“Plaintiff”)
              TEL (310) 424-3900 • FAX (310) 424-3960
               100 WILSHIRE BOULEVARD, SUITE 1000
                 SANTA MONICA, CALIFORNIA 90401




                                                        12 filed the State Court Action in the Superior Court of California for the County of
BUCKLEY LLP




                                                        13 Los Angeles. The Complaint in the State Court Action asserts the following causes
                                                        14 of action: (1) breach of contract; (2) violation of the Fair Debt Collection Practices
                                                        15 Act (“FDCPA”), 15 U.S.C. § 1692, et seq.; (3) violation of the California Rosenthal
                                                        16 Fair Debt Collection Practices Act (“RFDCPA”), Cal. Civ. Code § 1788, et seq.; and
                                                        17 (4) violation of California Business and Professions Code § 17200 (the “UCL”), et
                                                        18 seq.
                                                        19         2.    To the best of PNC Financial’s knowledge, no other proceedings,
                                                        20 processes, pleadings, orders or other papers have been filed or served in the State
                                                        21 Court Action other than the Summons and Complaint, attached as Exhibits A
                                                        22 and B.
                                                        23         3.    PNC Financial has satisfied all procedural requirements of 28 U.S.C.
                                                        24 §§ 1446 and 1453, and thereby removes this action to the Court pursuant to 28
                                                        25 U.S.C. §§1331, 1332, 1441, 1446, and 1453.
                                                        26 II.     THIS COURT HAS FEDERAL QUESTION JURISDICTION
                                                        27         PURSUANT TO 28 U.S.C. §§ 1331 AND 1441(a)

                                                        28         4.    The Court has original jurisdiction of this case under 28 U.S.C. §§

                                                                                                       1
                                                                                              NOTICE OF REMOVAL
                                                             Case 2:20-cv-06521 Document 1 Filed 07/22/20 Page 3 of 11 Page ID #:3




                                                         1 1331, 1332, and the action is one that may be removed to the Court pursuant to 28
                                                         2 U.S.C. § 1441(a) by reason of the following:
                                                         3         5.    Federal Question: The “well-pleaded complaint rule” provides that
                                                         4 federal jurisdiction exists where a properly-pleaded complaint presents a federal
                                                         5 question on its face. See Cal. v. U.S., 215 F.3d 1005, 1014 (9th Cir. 2000). “[A]
                                                         6 case arises under federal law when federal law creates the cause of action
                                                         7 asserted.” Gunn v. Minton, 568 U.S. 251, 257 (2013). PNC Financial needs only
                                                         8 show that a single claim arises under federal law for removal to be appropriate. See
                                                         9 Duncan v. Stuetzle, 76 F.3d 1480, 1485 (9th Cir. 1996).
                                                        10         6.    Here, the second cause of action of the Complaint asserts claims
                                                        11 against PNC Financial based upon alleged violations of the FDCPA, a claim within
              TEL (310) 424-3900 • FAX (310) 424-3960
               100 WILSHIRE BOULEVARD, SUITE 1000
                 SANTA MONICA, CALIFORNIA 90401




                                                        12 the jurisdiction of federal courts. See 15 U.S.C. § 1692k(d). Thus, claims arising
BUCKLEY LLP




                                                        13 under the laws of the United States, or “federal questions,” are presented, which
                                                        14 provide the Court jurisdiction over the claims under 28 U.S.C. §1331 and makes the
                                                        15 State Court Action removable to this court under 28 U.S.C. § 1441(a).
                                                        16         7.    Supplemental Jurisdiction: Pursuant to 28 U.S.C. §1367(a), this
                                                        17 Court has supplemental jurisdiction over Plaintiff’s remaining causes of action
                                                        18 because they form part of the same case or controversy that is the subject of
                                                        19 Plaintiff’s federal claim. See 28 U.S.C. §§ 1367(a), 1441(a); City of Chicago v. Int'l
                                                        20 Conference of Surgeons, 522 U.S. 156, 156-59 (1997) (the District Court properly
                                                        21 permitted removal and exercised supplemental jurisdiction over plaintiff's state law
                                                        22 claims where both of plaintiff's state and federal claims derived from “a common
                                                        23 nucleus of operative fact”). Indeed, each of these causes of action arises from the
                                                        24 same nucleus of operative facts as the second causes of action: PNC Financial’s
                                                        25 alleged assessment and collection of pay-to-pay fees from Plaintiff and the proposed
                                                        26 putative class, which Plaintiff alleges were not expressly authorized under the
                                                        27 relevant agreement between the parties. Compare Compl. ¶¶ 70-77 (second cause
                                                        28 of action for violations of the FDCPA) with id. ¶¶ 62-69, 78-88, 89-94 (first, third,

                                                                                                      2
                                                                                             NOTICE OF REMOVAL
                                                             Case 2:20-cv-06521 Document 1 Filed 07/22/20 Page 4 of 11 Page ID #:4




                                                         1 and fourth causes of action for breach of contract, violation of the RFDCPA, and
                                                         2 violation of the UCL, respectively). Considerations of convenience, judicial
                                                         3 economy and fairness to the litigants weigh in favor of this Court exercising
                                                         4 jurisdiction over Plaintiff’s entire Complaint. See United Mine Workers v. Gibbs,
                                                         5 383 U.S. 715, 725-26, 86 S. Ct. 1130 (1966).
                                                         6         8.     Therefore, the Court has jurisdiction over all claims in the Complaint.
                                                         7 III.    THIS COURT ALSO HAS SUBJECT MATTER JURISDICTION
                                                         8         PURSUANT TO THE CLASS ACTION FAIRNESS ACT (“CAFA”),
                                                                   28 U.S.C. §§ 1332(d) AND 1453
                                                         9
                                                        10         9.     This Court also has original jurisdiction of this action under CAFA.
                                                        11 Sections 1332(d)(2) and (4) provide that a district court shall have original
              TEL (310) 424-3900 • FAX (310) 424-3960
               100 WILSHIRE BOULEVARD, SUITE 1000
                 SANTA MONICA, CALIFORNIA 90401




                                                        12 jurisdiction of a class action with 100 or more putative class members if: (1) any
BUCKLEY LLP




                                                        13 plaintiff is a citizen of a state different from any defendant (i.e., minimal diversity
                                                        14 exists); and, (2) the amount in controversy exceeds CAFA’s jurisdictional threshold
                                                        15 of $5,000,000, exclusive of interest and costs. See 28 U.S.C. § 1332(d).
                                                        16         10.    This Court has original jurisdiction of this case under 28 U.S.C. §
                                                        17 1332(d), and the action is one that may be removed to the District court pursuant to
                                                        18 28 U.S.C. § 1453 by reason of the following:
                                                        19         11.    The Proposed Class Exceeds 100 Members. Sections 1332(d)(2)-(4)
                                                        20 do not apply if the members of all proposed plaintiffs classes in the aggregate is less
                                                        21 than 100. See 28 U.S.C. § 1332(d)(5)(B). Plaintiff alleges that “[a]ccording to PNC
                                                        22 Financial’s servicing records there are thousands of class members.” Compl. ¶ 55
                                                        23 (emphasis added). Accordingly, and without conceding liability, appropriateness of
                                                        24 class treatment, appropriateness of Plaintiff’s class definition, or the validity of
                                                        25 Plaintiff’s claims for relief, if the allegations in the Complaint are accepted as true,
                                                        26 there are more than 100 proposed class members. See, e.g., Phillips v. Wellpoint,
                                                        27 Inc., No. 10-cv-357-JPG, 2010 WL 4877718, at *2 (S.D. Ill. Nov. 23, 2010) (relying
                                                        28 on allegation in plaintiff's complaint that “the proposed class will exceed 20,000

                                                                                                        3
                                                                                               NOTICE OF REMOVAL
                                                             Case 2:20-cv-06521 Document 1 Filed 07/22/20 Page 5 of 11 Page ID #:5




                                                         1 policyholders and group members” to support a finding of jurisdiction under
                                                         2 CAFA).
                                                         3         12.    Minimal Diversity of Citizenship is Satisfied. CAFA’s minimal
                                                         4 diversity requirement is satisfied when “any member of the class of plaintiffs is a
                                                         5 citizen of a State different from any defendant.” 28 U.S.C. § 1332(d)(2)(A).
                                                         6                a.     As alleged in the Complaint, Plaintiff is a resident of California.
                                                         7 Compl. ¶ 9. For diversity purposes, a person is a “citizen” of the state in which he
                                                         8 or she is domiciled. See Kantor v. Wellesley Galleries, Ltd., 704 F.2d 1088, 1090
                                                         9 (9th Cir. 1983). Residence is prima facie evidence of domicile. See State Farm
                                                        10 Mutual Auto Ins. Co. v. Dyer, 19 F. 3d 514, 520 (10th Cir. 1994). Accordingly,
                                                        11 Plaintiff is a citizen of the State of California.
              TEL (310) 424-3900 • FAX (310) 424-3960
               100 WILSHIRE BOULEVARD, SUITE 1000
                 SANTA MONICA, CALIFORNIA 90401




                                                        12                b.     Pursuant to 28 U.S.C. § 1332(c), “a corporation shall be deemed
BUCKLEY LLP




                                                        13 to be a citizen of any State by which it has been incorporated and of the State where
                                                        14 it has its principal place of business[.]” The United States Supreme Court has
                                                        15 concluded that a corporation's “principal place of business” is “where a
                                                        16 corporation’s officers, direct, control, and coordinate the corporation's activities,” or
                                                        17 its “nerve center.” Hertz Corp. v. Friend, 130 S. Ct. 1181, 1192 (2010). “[I]n
                                                        18 practice,” a corporation's nerve center should “normally be the place where the
                                                        19 corporation maintains its headquarters.” Id. “The public often (though not always)
                                                        20 considers it the corporation's main place of business.” Id. at 1193.
                                                        21                c.     PNC Financial is incorporated in the State of Pennsylvania.
                                                        22 Declaration of Will Hardrick (“Hardrick Decl.”) ¶ 4; see also Compl. ¶ 10.
                                                        23                d.     Pursuant to the Hertz nerve center test, PNC Financial has its
                                                        24 principal place of business in Pittsburg, Pennsylvania. Specifically, its headquarters
                                                        25 are located in Pittsburg, Pennsylvania. Id.
                                                        26                e.     The citizenship of defendants sued as “Doe” defendants is
                                                        27 disregarded for purposes of removal. See 28 U.S.C. § 1441(a).
                                                        28                f.     Minimal diversity of citizenship is thus established, pursuant to

                                                                                                        4
                                                                                               NOTICE OF REMOVAL
                                                             Case 2:20-cv-06521 Document 1 Filed 07/22/20 Page 6 of 11 Page ID #:6




                                                         1 CAFA, inasmuch as Plaintiff (who is alleged to be a member of the putative class) is
                                                         2 a citizen of the State of California (Compl. ¶ 9) and PNC Financial is a citizen of
                                                         3 Pennsylvania (Compl. ¶ 10).
                                                         4         13.   The $5 Million Amount in Controversy Requirement Is Satisfied.
                                                         5         To remove an action to federal court under CAFA, the amount in controversy
                                                         6 must exceed “the sum or value of $5,000,000, exclusive of interest and costs.” 28
                                                         7 U.S.C. § 1332(d)(2). Plaintiff's Complaint does not plead a specific amount of
                                                         8 damages, though the amount in controversy is ascertainable from the allegations set
                                                         9 forth in the Complaint. In such circumstances, a defendant “need only include a
                                                        10 plausible allegation that the amount in controversy exceeds the jurisdictional
                                                        11 threshold, and the defendant's amount in controversy allegation should be accepted
              TEL (310) 424-3900 • FAX (310) 424-3960
               100 WILSHIRE BOULEVARD, SUITE 1000
                 SANTA MONICA, CALIFORNIA 90401




                                                        12 if not contested by the plaintiff or questioned by the court.” Varsam v. Lab. Corp. of
BUCKLEY LLP




                                                        13 Am., No. 14cv2719 BTM(JMA), 2015 WL 4199287, at *1 (S.D. Cal. July 13,
                                                        14 2015); see also Dart Cherokee Basin Operating Co., LLC v. Owens, 574 U.S. 81, 89
                                                        15 (2014) (same). If contested, removal is proper so long as the defendant establishes
                                                        16 by a preponderance of evidence that a plaintiff demands in excess of $5 million in
                                                        17 damages in the aggregate for himself or herself and the putative class. See Abrego
                                                        18 v. Dow Chem. Co., 443 F.3d 676, 683 (9th Cir. 2006) (“Where the complaint does
                                                        19 not specify the amount of damages sought, the removing defendant must prove by a
                                                        20 preponderance of the evidence that the amount in controversy requirement has been
                                                        21 met.”).
                                                        22         14.   A defendant's burden of proof on removal “is not daunting, as courts
                                                        23 recognize that … a removing defendant is not obligated to research, state, and prove
                                                        24 the plaintiff's claims for damages.” Korn v. Polo Ralph Lauren Corp., 536 F. Supp.
                                                        25 2d 1199, 1204-05 (E.D. Cal. 2008). “In measuring the amount in controversy, a
                                                        26 court must assume that the allegations of the complaint are true and that a jury will
                                                        27 return a verdict for the plaintiff on all claims made in the complaint.” Id. at 1205.
                                                        28 “The ultimate inquiry is what amount is put ‘in controversy’ by the plaintiff's

                                                                                                       5
                                                                                              NOTICE OF REMOVAL
                                                             Case 2:20-cv-06521 Document 1 Filed 07/22/20 Page 7 of 11 Page ID #:7




                                                         1 complaint, not what a defendant will actually owe.” Id. (emphasis in
                                                         2 original); accord Deehan v. Amerigas Partners, L.P., No. 08cv1009 BTM(JMA),
                                                         3 2008 WL 4104475, at *2 (S.D. Cal. Sept. 2, 2008); Muniz v. Pilot Travel Centers
                                                         4 LLC, No. CIV. S-07-0325 FCD EFB, 2007 WL 1302504, at *3 (E.D. Cal. May 1,
                                                         5 2007).
                                                         6                a.    The crux of Plaintiff’s Complaint is that PNC Financial charged
                                                         7 Plaintiff fees not expressly authorized by her Deed of Trust. On behalf of the
                                                         8 putative classes, she asserts the same fundamental unauthorized fee allegations. In
                                                         9 particular, she alleges that PNC Financial charges her (and putative class members)
                                                        10 an unauthorized “pay-to-pay” fee of at least $7.00 each time she (or they) paid a
                                                        11 monthly payment by telephone or internet. (Compl. ¶ 3.)
              TEL (310) 424-3900 • FAX (310) 424-3960
               100 WILSHIRE BOULEVARD, SUITE 1000
                 SANTA MONICA, CALIFORNIA 90401




                                                        12                b.    Among other things, the Complaint asserts that Plaintiff, and the
BUCKLEY LLP




                                                        13 members of the putative classes pleaded in the Complaint, are entitled to damages,
                                                        14 including restitution of the money (i.e., the pay-to-pay fees) that PNC Financial
                                                        15 allegedly collected without authorization. See Compl. ¶¶ 77, 88, 94; see also
                                                        16 Compl. at Prayer For Relief, ¶¶ 2-7 (seeking for Plaintiff and for the putative class,
                                                        17 an award of compensatory and exemplary damages, statutory damages and/or
                                                        18 penalties, a permanent injunction enjoining PNC Financial’s purported unlawful
                                                        19 conduct, and expenses and costs of suit, including reasonable attorney’s’ fees, and
                                                        20 such other and further relief as the Court deems prudent.) Plaintiff thus claims
                                                        21 entitlement to relief, and has placed in controversy in this action, at least the amount
                                                        22 of the supposed unauthorized fees.
                                                        23         c.     Without conceding liability, appropriateness of class treatment,
                                                        24 appropriateness of plaintiff’s class definitions, or the validity of Plaintiff’s claims
                                                        25 for relief, it follows that based on the allegations of the complaint, the amount in
                                                        26 controversy in this action “exceeds the sum or value of $5,000,000” within the
                                                        27 meaning of 28 U.S.C. § 1332(d)(2).
                                                        28                d.    In particular, the supposedly unauthorized Speedpay fees

                                                                                                        6
                                                                                               NOTICE OF REMOVAL
                                                             Case 2:20-cv-06521 Document 1 Filed 07/22/20 Page 8 of 11 Page ID #:8




                                                         1 collected on a nationwide basis between June 22, 2019 and June 22, 2020 equal
                                                         2 $4,115,773.00. Hardrick Decl. ¶ 7. In addition, the supposedly unauthorized
                                                         3 Speedpay fees collected between June 22, 2016 and June 22, 2019, from borrowers
                                                         4 with a California address, equal $1,227,107.00. Id., ¶ 8. The total of these supposed
                                                         5 unauthorized Speedpay fees alone exceeds $5,000,000, for purposes of determining
                                                         6 the amount of controversy.
                                                         7                e.    Further, the value of the requested permanent injunction is
                                                         8 included as part of the amount that has been put in controversy by the Complaint.
                                                         9 See Hoang v. Supervalu Inc., 541 Fed. Appx. 747 (9th Cir. 2013), citing Hunt v.
                                                        10 Wash. State Apple Adver. Comm'n, 432 U.S. 333, 347, 97 S.Ct. 2434, 53 L.Ed.2d
                                                        11 383 (1977) (“In actions seeking declaratory or injunctive relief, it is well established
              TEL (310) 424-3900 • FAX (310) 424-3960
               100 WILSHIRE BOULEVARD, SUITE 1000
                 SANTA MONICA, CALIFORNIA 90401




                                                        12 that the amount in controversy is measured by the value of the object of the
BUCKLEY LLP




                                                        13 litigation.”). See also, Berry v. Am. Exp. Pub., Corp., 381 F. Supp. 2d 1118, 1123-
                                                        14 24 (C.D. Cal. 2005) (holding that the valuation of injunctive relief for purposes of
                                                        15 establishing the CAFA $5,000,000 controversy requirement can be measured either
                                                        16 on the aggregate value of the class members' claim or on the costs to defendant in
                                                        17 providing whatever relief is sought); Anderson v. Seaworld Parks & Entm't, Inc.,
                                                        18 2015 WL 5612499 (N.D. Cal. Sept. 24, 2015) (denying remand after removal to
                                                        19 federal court, holding that cost of compliance with the requested injunction exceeds
                                                        20 $5,000,000).
                                                        21                f.    In addition, under CAFA, the potential cost of an attorneys’ fee
                                                        22 award should also be considered when calculating the amount in controversy.
                                                        23 Lowdermilk v. U.S. Bank Nat'l Ass’n, 479 F.3d 994, 1000 (9th Cir. 2007) (“We have
                                                        24 held that attorneys’ fees were properly included in the amount in controversy in a
                                                        25 class action.”), overruled on other grounds, Rodriguez v. AT&T Mobility Servs. LLC,
                                                        26 728 F.3d 975, 977 (9th Cir. 2013); Yeroushalmi v. Blockbuster, Inc., No. CV 05-
                                                        27 225-AHM(RCX), 2005 WL 2083008, at *3, *5 & n.4 (C.D. Cal. July 11,
                                                        28 2005) (holding that under CAFA, the amount put in controversy includes the

                                                                                                       7
                                                                                              NOTICE OF REMOVAL
                                                             Case 2:20-cv-06521 Document 1 Filed 07/22/20 Page 9 of 11 Page ID #:9




                                                         1 potential fee award); see also Tompkins v. Basic Research LLC,, No. CIV. S-08-244
                                                         2 LKK/DAD, 2008 WL 1808316, *4 (E.D. Cal. Apr. 22, 2008) (including 25% of the
                                                         3 common fund for attorneys' fees when calculating amount in controversy).
                                                         4               g.     Here, Plaintiff also seeks to recover attorneys’ fees. Compl. ¶¶
                                                         5 77, 88, at Prayer for Relief, ¶ 5.
                                                         6               h.     Without conceding liability or the appropriateness of Plaintiff’s
                                                         7 request for attorneys’ fees, such fees could also potentially be significant because
                                                         8 Plaintiff alleges “there are thousands of class members.” Compl. ¶ 50.
                                                         9               i.     Plaintiff’s request for injunctive relief and attorneys’ fees adds
                                                        10 further to the amount in controversy, eliminating any residual doubt that the
                                                        11 statutory threshold for CAFA jurisdiction has been met. See 28 U.S.C. §
              TEL (310) 424-3900 • FAX (310) 424-3960
               100 WILSHIRE BOULEVARD, SUITE 1000
                 SANTA MONICA, CALIFORNIA 90401




                                                        12 1332(d)(2).
BUCKLEY LLP




                                                        13               j.     Accordingly, without conceding that Plaintiff or the purported
                                                        14 class members are entitled to damages or could recover damages in any amount, the
                                                        15 amount in controversy in this putative class action, in the aggregate, is in excess of
                                                        16 $5,000,000 exclusive of interest and costs based on the representations and
                                                        17 allegations contained in the Complaint.
                                                        18 IV.     OTHER REMOVAL REQUIREMENTS ARE SATISFIED
                                                        19         15.   Timeliness: Removal is timely filed as required by 28 U.S.C. §1446(b).
                                                        20 Plaintiff filed the Complaint on June 22, 2020, and PNC Financial files this notice
                                                        21 within thirty (30) days of that date.
                                                        22         16.   Venue: The Western Division of the Central District of California
                                                        23 comprises, among others, the County of Los Angeles. 28 U.S.C. § 84(c)(2). The
                                                        24 State Court in which this action was commenced (County of Los Angeles) lies
                                                        25 within the Western Division of the Central District and removal to this Division of
                                                        26 the Court is required by 28 U.S.C. § 1446(a).
                                                        27         17.   Compliance with 28 U.S.C. § 1446(a): In accordance with 28 U.S.C.
                                                        28 § 1446(a), a true and correct copy of all process, pleadings, or orders filed or served

                                                                                                       8
                                                                                                NOTICE OF REMOVAL
                                                          Case 2:20-cv-06521 Document 1 Filed 07/22/20 Page 10 of 11 Page ID #:10




                                                         1 upon PNC Financial in the State Court Action are attached hereto as Exhibits A
                                                         2 and B.
                                                         3        18.    Compliance with 28 U.S.C. § 1446(d): In accordance with 28 U.S.C.
                                                         4 § 1446(d), PNC Financial will promptly serve on Plaintiffs and file with the
                                                         5 Superior Court in and for the County of Los Angeles a notice of filing this Notice.
                                                         6 Attached as Exhibit C is a copy of the Notice of Filing of Notice of Removal,
                                                         7 excluding exhibits, to be filed in the State Court.
                                                         8        19.    Accordingly, PNC Financial hereby removes this action from the
                                                         9 Superior Court of California in and for the County of Los Angeles to this Court.
                                                        10
                                                        11 DATED: July 22, 2020                  BUCKLEY LLP
              TEL (310) 424-3900 • FAX (310) 424-3960
               100 WILSHIRE BOULEVARD, SUITE 1000
                 SANTA MONICA, CALIFORNIA 90401




                                                        12
BUCKLEY LLP




                                                        13
                                                                                                 By:         /s/ Fredrick S. Levin
                                                        14
                                                                                                       Fredrick S. Levin
                                                        15                                             Geoffrey L. Warner
                                                        16                                             Attorneys for Defendant PNC Financial
                                                                                                       Services Group, Inc.
                                                        17
                                                        18
                                                        19
                                                        20
                                                        21
                                                        22
                                                        23
                                                        24
                                                        25
                                                        26
                                                        27
                                                        28

                                                                                                       9
                                                                                              NOTICE OF REMOVAL
                                                          Case 2:20-cv-06521 Document 1 Filed 07/22/20 Page 11 of 11 Page ID #:11




                                                         1                            CERTIFICATE OF SERVICE
                                                         2        I, Fredrick S. Levin, an attorney for Defendant PNC Financial Services
                                                         3 Group, Inc., hereby certify that on this 22nd day of July, 2020, a copy of the
                                                         4 foregoing NOTICE OF REMOVAL was served via U.S. Mail, on the following:
                                                         5   Marcus J. Bradley, Esq.                      Attorneys for Plaintiff
                                                             Kiley Lynn Grombacher, Esq.                  Guadalupe Alvarenga Corona
                                                         6   Lirit Ariella King, Esq.
                                                             BRADLEY/GROMBACHER, LLP
                                                         7   31365 Oak Crest Drive, Suite 240
                                                             Westlake Village, CA 91361
                                                         8   Telephone: (805) 270-7100
                                                             Facsimile: (805) 270-7589
                                                         9   mbradley@bradleygrombacher.com
                                                             kgrombacher@bradleygrombacher.com
                                                        10   lking@bradleygrombacher.com
                                                        11
              TEL (310) 424-3900 • FAX (310) 424-3960
               100 WILSHIRE BOULEVARD, SUITE 1000
                 SANTA MONICA, CALIFORNIA 90401




                                                        12
BUCKLEY LLP




                                                        13
                                                        14                                            /s/ Fredrick S. Levin
                                                                                                      Fredrick S. Levin
                                                        15
                                                        16
                                                        17
                                                        18
                                                        19
                                                        20
                                                        21
                                                        22
                                                        23
                                                        24
                                                        25
                                                        26
                                                        27
                                                        28

                                                                                                     10
                                                                                             NOTICE OF REMOVAL
